Opinion issued October 13, 2008
 











In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00783-CV



IN RE DAVID EDWARDS AND STEVEN POOCK, Relators



Original Proceeding On Petition For Writ Of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relators, David Edwards and Steven Poock,
seek mandamus relief directing the trial court to vacate its August 29, 2008 order
granting post-judgment discovery.  
We deny the petition for writ of mandamus.
 

Per Curiam

Panel consists of Justices Jennings, Hanks, and Bland.      
1. The underlying case is Washington Mutual Bank, F.A. v. David Edwards, Cause No. 2007-01009, in the 270th Judicial District Court of Harris County, Texas, the Hon. Brent Gamble,
presiding.